 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   JAMES CLARENCE HOLSTON,                            No. 2:19-cv-0795 MCE KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   DEPUTY JAMES HART, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 03, 2019, the magistrate judge filed findings and recommendations (ECF No. 7)

21   herein which were served on plaintiff and which contained notice to plaintiff that any objections

22   to the findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                       1
 1           1. The findings and recommendations filed July 03, 2019 (ECF No. 7), are ADOPTED IN
 2   FULL;
 3           2. This action is DISMISSED without prejudice, see Local Rule 110; Fed. R. Civ. P.
 4   41(b); and
 5           3. The Clerk of the Court is directed to close the case.
 6
             IT IS SO ORDERED.
 7
     Dated: October 8, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
